PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/109,202
Filing Date: 30 Jun 2016
Appellant(s): SOLERAS ADVANCED COATINGS BVBA



__________________
Gerrit Winkel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
112(b) or 112 2nd rejections of independent claims 32 and 56.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
All 112(a) or 1st rejections of independent claims 32 and 56.
112(b) or 2nd rejection of claim 32 for “one of the plurality of stations”.
All 103 rejections of 32-38 and 56-57 in view of Appellant’s argument on p. 20-21 regarding the limitation “by directly measuring on the substrate”.
(2) Response to Argument
ARGUMENT I
On p. 11-13, Appellant’s argument against all the 112(b) or 2nd rejections is to point to MPEP 2173.02 that breadth of a claim is not indefiniteness, and the rejections do not show an analysis of indefiniteness.
The Examiner agrees that breadth of a claim is not indefiniteness, however this is not the issue, but rather clarity as to what claimed structure is actually responsible for what claimed function, as has been analyzed in the rejections of claims 32 and 56. To this, Appellant’s argument lacks any substantive explanation on the rejections other than to point to MPEP 2173.02.
Further to this analysis, the rejected limitations at issue from claim 32 are reproduced below:

    PNG
    media_image2.png
    380
    616
    media_image2.png
    Greyscale

A) As can be seen, one rejection stems from ambiguity of the “allowing” language, and whether the claimed “sensor system” being “allowed” to determine a property via the “directly measuring” is intended to mean 1) that the “sensor system” is actually doing the “directly measuring” to determine the property of the substrate or stack, or 2) the “sensor system” is merely “allowing” for another structure (such as another sensor system, transmission means, window, human operator, etc.) to then “directly measure” to determine the property.
B) Another rejection stems from ambiguity of “representative” of the property, and whether the “at least one sensor” is 1) detecting or measuring this actual property directly on the substrate or stack, or 2) is detecting or measuring a signal that is transmitted directly from the substrate or stack that represents this property. Similarly, another rejection is directed to the “at least one sensor adapted for detecting or measuring a signal representative of the property” is intending to be the actual structure that is doing the “directly measuring” on the substrate with or without the stack, or another sensor, detector, monitor, transmission means, other structure of the sensor system that is responsible for this “directly measuring” and then transmittance of the signal.
C) Yet another rejection stems from ambiguity of the at least one sensor “adapted for” for detecting or measuring a signal representative of the property in “one of the plurality of stations”, with it unclear as to whether the ‘at least one sensor’ is actually responsible (based on the ‘adapted for’) for the detecting or measuring in the one of the stations, or the ‘at least one sensor’ is merely capable of the detecting and measuring in one station when the ‘at least one sensor’ is attached to the cover on another station adjacent to the one station, or some other variation.
Claim 56 requires similar rejected limitations as claim 32 for the reasons discussed above.
As stated above, Appellant’s argument lacks any explanation (other than reliance on MPEP 2173.020) to the rejections discussed above for A) through C) for claims 32 and 56. Further, the issue is not breadth of claims 32 and 56, but clarity of claims 32 and 56 to avoid confusion and ambiguity as to what claimed structures may or may not be responsible for the claimed determining, detecting, and measuring.
 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL A BAND/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794    

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.